DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 14 December 2020. Claims 21-27, 33-37 and 40-43 are pending and examined. Claims 21, 33 and 40 are currently amended. Claims 1-20, 28-32 and 38-39 are cancelled. 
Response to Amendment
The Amendment filed 14 December 2020 has been entered. Claims 21-27, 33-37 and 40-43 remain pending in the application. Applicant’s amendments to the claims have overcome the Claim Objections set forth in the previous office action.
Claim Objections
Claims 21-27, 33-37, 40 and 42-43 are objected to because of the following informalities:  
Claim 21, Line 12 from the bottom, “to control the lifting columns” should read -- control the lifting columns--;
Claim 21 recites “the generated height profile data” in Line 5 from the bottom and further recites “the height profile data” in Line 2 from the bottom. Claims 22-27 and 43 also OR “the generated height profile data” in all the related claims.
Claims 33-37 and 42, similar to Claims 21-27 and 43, also have the inconsistent using of “the height profile data” and “the generated height profile data”.
Claim 40, similar to Claims 21-27 and 43, also has the inconsistent using of “the height profile data” and “the generated height profile data”.
Claim 33, Line 5 “a road finisher that comprises a machine frame…” should read “a road finisher that travels behind and comprises a machine frame…” to be consistent with the “a road milling machine that travels in front and…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“data receiving device” in claim 22.
The structure of “data receiving device” is recited in the Specification as “The data transmission device and data receiving device may be a transmitting and receiving device that may comprise a radio transmitter and receiver, and may be, for example, part of a wireless local area network (WLAN)” (Specification, para 0020).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27, 33-37 and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 33 and 40 recite “the machine frame” in numerous places, while there is “a machine frame” for a road milling machine and “a machine frame” for a road finisher. It is not clear if “the machine frame” is the machine frame of the milling machine or the road finisher. Therefore the claims as recited are indefinite and rejected under 35 USC 112(b). 
Claim 21 recites “the first set of tracks or wheels” in the first limitation. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the respective side of the milling drum” in the third limitation. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the unprocessed road surface” in Line 6 from the bottom. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “a working direction” in line 2 of the third limitation, and further recites “a working direction” in line 5 of the third limitation. It is not clear the two “working direction” are the same or different working directions. Therefore the claim is indefinite and rejected under 35 USC 112(b).
Claim 21 recites “the transverse incline of the machine frame” in Line 8 from the bottom. There is insufficient antecedent basis for this limitation in the claim. The examiner interpreted “the transverse incline of the machine frame” as “the measured transverse incline of the machine frame” for the purpose of examination (based on “a measured transverse incline of the machine frame” recited in the fourth limitation of claim 21). 
Claim 33 recites “the ground surface” in Line 7 from the bottom. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites “the unprocessed road surface” in Lines 5-6 from the bottom. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites “the transverse incline of the machine frame…” in Line 7 from the bottom. There is insufficient antecedent basis for this limitation in the claim. The claim recite “measured transverse inclines of the machine frame” in the second limitation, but it is not an explicit antecedent basis for “the transverse incline of the machine frame” since there is “measured” in the second limitation and “inclines” is in plural form in the second limitation.
Claim 40 recites “the unprocessed road surface” in Line 14 from the bottom. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites “the generated height profile data” in Line 14 from the bottom. There is insufficient antecedent basis for this limitation in the claim
	Claims 40, 42 and 43 recite “the profile of the road surface” in the last line. There is insufficient antecedent basis for this limitation in the claim. Claim 21, 33 and 40 recite “a profile of the unprocessed road surface”, which may be the antecedent basis for claims 40, 42 and 43 if “the road surface” is changed to “the unprocessed road surface”.
 	Claims 22-27, 34-37 and 41 are rejected by virtue of the dependency on previously rejected claims.
Allowable Subject Matter
Claims 21-27, 33-37 and 40-43 would be allowable if rewritten or amended to overcome the claim objections and claim rejections under 35 USC 112(b) as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of Marsolek US9879386 (B2) teaches a system for coordinating a cold planer and a paver. The system may include a first sensor configured to generate a first signal indicative of a position of the cold planer; a production monitoring system associated with the cold planer and configured to determine a milling rate of the cold planer; a communication device configured to exchange information between the cold planer and the paver, and a controller. The controller may be configured to receive a second signal indicative of a position of the paver and a third signal indicative of a paving rate of the paver, determine a current distance between the cold planer and the paver based on the first and second signals, determine a target distance based on the current distance and a comparison of the milling rate and the paving rate, and determine a difference between the target distance and the current distance.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667    

/YUEN WONG/Primary Examiner, Art Unit 3667